Name: Commission Regulation (EEC) No 1049/86 of 10 April 1986 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4 . 86 Official Journal of the European Communities No L 96/15 COMMISSION REGULATION (EEC) No 1049/86 of 10 April 1986 on the supply of common wheat to Ethiopia as food aid 3826/85 Is) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Article 28 thereof, Whereas by its Decision of 19 February 1986 on the supply of food aid to Ethiopia the Commission allocated to the latter country 80 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 367, 31 . 12. 1985, p. 19 . (&lt;) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . No L 96/16 Official Journal of the European Communities 11 . 4. 86 ANNEX I 1 . Programme : 1986 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5. Total quantity : 80 000 tonnes 6 . Number of lots : five (lot No 1:15 000 tonnes ; lot No 2:15 000 tonnes ; lot No 3:17 000 tonnes ; lot No 4 : 16 400 tonnes ; lot No 5 : 16 600 tonnes) 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (Telex 41 1 475) 8 . Method of mobilizing the product : Intervention 9. Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk, plus  for : lot Nos 1 and 2:315 000, lot No 3 : 375 000, lot No 4 : 344 000, lot No 5 : 349 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and for each lot 150 needles and sufficient twine  marking on the bags, in letters at least 5 cm high, the month and the year of shipment, followed by : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 11 . Port of shipment : Community ports 1 2. Delivery stage : cif 13 . Port of landing : lot Nos 1 and 2 : Massawa ; lot Nos 3, 4 and 5 : Assab 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 22. 4. 1986 1 6 . Shipment period : lot Nos 1 and 3 : 1 to 31 May 1986 lot Nos 2 and 4 : 1 to 30 June 1986 lot No 5 : 1 to 31 July 1986 17. Security : 10 ECU per tonne Notes 1 . The following should be included in the charter party : 'Food-aid consignment from the European Economic Community ; since the freight charges do not include coordination or supervision costs, the US $ 1,5 tax normally paid must not be applied in the case of this ship .' 2. The cost of bagging of the goods is borne by the successful tenderer. 4 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag', Berlaymont 1 / 123 , 200 rue de la Loi, B-1049 Brussels . 11 . 4. 86 Official Journal of the European Communities No L 96/17 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almanacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 5 170 J. MÃ ¼ller KG NeustadtstraÃ e 15 Postfach 1265 2880 Brake Nordenham 2179 78 1 246 Westf.-Lipp. Lagerhaus Peter Cremer GmbH Postfach 2205 4950 Minden BÃ ¼ckeburg 3561 01 631 Spedition und Lagerei Laue GmbH Neue StraÃ e 45 3353 Bad Gandersheim Bad Gandersheim 0884 01 2 758 Stadtlagerhaus Regensburg GmbH Wiener StraÃ e 3a Postfach 110623 8400 Regensburg 1 1 Regensburg 2973 01 1 630 LB LechfeldmÃ ¼hle W. PlÃ ¶ssl Gersthofer StraÃ e 38 Postfach 410048 8900 Augsburg 41 Aichach 1725 01 3 565 15 000 Forstinger Lagerei- und Spedition GmbH Postfach 1229 8017 Ebersberg Forsting 0809 01 2 1 205 LÃ ¼becker Hafengesellschaft mbH An der Untertrave 16 Postfach 2235 2400 LÃ ¼beck 1 LÃ ¼beck 1898 02 5 891 Belaho Betriebs- und Lagerhausgesellschaft Kieler StraÃ e 36 Postfach 50 2214 Hohenlockstedt Hohenlockstedt 0218 01 3 008 . Spedition und Lagerei Laue GmbH Neue StraÃ e 45 3353 Bad Gandersheim Bad Gandersheim 1 730 Raiffeisen HG Hannover EG KrausenstraÃ e 46-50 Postfach 140 3000 Hannover 1 Braunschweig 2470 22 3 166 15 000 Rhenus AG ZN Braunschweig HafenstraÃ e 32 3300 Braunschweig Braunschweig 2571 01 No L 96/ 18 Official Journal of the European Communities 11 . 4. 86 NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almanacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 3 4 007 Joh . Stelten KG Kempen 4 II Spedition und Lagerg. 3206 03 II MÃ ¼llerstraÃ e 9 II Postfach 9323 I 4150 Krefeld 12 1 850 Wilh . Beese GmbH &amp; Co . KG Ahlen I Lagerei und Spedition 0207 02 I JÃ ¤gerstraÃ e 52 Postfach 151 l II 4730 Ahlen 535 Bergmann GmbH Getreidelagerung und Bergkamen-RÃ ¼nthe II Spedition 0253 02 II Schacht 3 Il Postfach 5042 I 4709 Bergkamen-RÃ ¼nthe 136 Lagerhaus P. Lamers GmbH Co . KG DÃ ¼sseldorf 1 I SpeditionsstraÃ e 13 1740 01 I 4000 DÃ ¼sseldorf 1 2 268 Raiffeisen HG Frankfurt EG Darmstadt II Ben-Gurion-Ring 174 2469 05 I Postfach 101838 II 6000 Frankfurt/Main 56 2718 Hafenbetriebe GmbH Ludwigshafen II Ludwigshafen am Rhein 1064 01 II ZollhofstraÃ e 4 II Postfach 210624 II 6700 Ludwigshafen 1 1 717 Vereinigte Landwarenkaufleute in Mainz SÃ ¼dwestdeutschland EG 3425 01 I ZollamtstraÃ e 18 20 II Postfach 2806 I 6750 Kaiserslautern 1 111 Lagerbetrieb Straubing Straubing II Buchner &amp; Neumaier KG 1726 01 II Ã uÃ ere Passauer StraÃ e 33 II 8440 Straubing 663 Heinrich Jungmayer OHG GeiselhÃ ¶ring Il Lagereibetrieb 1403 01 Il Dingolfinger StraÃ e 26 Il Postfach 31 III 8442 GeiselhÃ ¶ring 1 140 Stadtlagerhaus Regensburg GmbH Regensburg || Wiener StraÃ e 3a 2973 01 Il Postfach 110623 || 8400 Regensburg 11 1 395 Neckar Getreide- und Futtermittel Stuttgart II Speditionsgesellschaft mbH 2236 02 II Am Westkai 25 l \I Postfach 402 II 7000 Stuttgart 60 460 Rhenania Allgemeine Speditions-GmbH Heilbronn HafenstraÃ e 71 77 2560 Ol 17 000 Postfach 2980 li 7100 Heilbronn 11 . 4 . 86 Official Journal of the European Communities No L 96/ 19 NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almanacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 4 4 095 Rudolf L. Rieke &amp; Co. Lagerhaus und Speditionsgesellschaft WallstraÃ e 24 Postfach 1340 3450 Holzminden 1 Holzminden 2603 01 3 932 Rudolf L. Rieke &amp; Co. Lagerhaus und Speditionsgesellschaft WallstraÃ e 24 Postfach 1340 3450 Holzminden 1 Salzhemmenstadt 2603 03 2 572 Westf.-Lipp. Lagerhaus Peter Cremer GmbH Postfach 2205 4950 Minden BÃ ¼ckeburg 3561 01 856 Rhenus AG ZN Braunschweig HafenstraÃ e 32 3300 Braunschweig Braunschweig 2571 04 4 945 16 400 J. MÃ ¼ller KG NeustadtstraÃ e 15 Postfach 1265 2880 Brake Nordenham 2179 78 5 1 789 Wilh . Beese GmbH &amp; Co. Lagerei und Spedition JÃ ¤gerstraÃ e 52 Postfach 151 4730 Ahlen Ahlen 0207 02 881 Bergmann GmbH Getreidelagerung und Spedition Schacht 3 Postfach 5042 4709 Bergkamen-RÃ ¼nthe Bergkamen-RÃ ¼nthe 0253 02 994 Homberger Lagerhaus und Spedition GmbH KÃ ¶nigstraÃ e 10 Postfach 170248 4100 Duisburg 17 Duisburg 1 1280 01 1 962 Haniel Spedition GmbH vorm. Carl Presser &amp; Co. ZN Hanau HafenstraÃ e 10 Postfach 2043 Hanau Hanau 1092 01 1 276 Hafenbetriebe GmbH Ludwigshafen am Rhein ZollhofstraÃ e 4 Postfach 210624 6700 Ludwigshafen 1 Ludwigshafen 1064 01 580 Malzfabrik Schragmalz GmbH KupfermÃ ¼hle 6719 Bischheim Mainz 5900 79 No L 96/20 Official Journal of the European Communities 11 . 4. 86 NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almanacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 2 743 Trilag Trierer Umschlags ­ und Lagerhaus-GmbH &amp; Co. KG Trier 3365 01 Am Moselkai Postfach 181309 5500 Trier 18 1 384 Stuttgart 2236 02 Neckar Getreide- und Futtermittel ­ Speditionsgesellschaft mbH Am Westkai 25 Postfach 402 7000 Stuttgart 60 2 333 Joh . B. Stierstorfer Lagereibetrieb und GeiselhÃ ¶ring 3216 01Spedition Stadtplatz 8 Postfach 29 8442 GeiselhÃ ¶ring 1 047 Straubing 1726 01 Lagerbetrieb Straubing Buchner &amp; Neumaier KG Ã uÃ ere Passauer StraÃ e 33 8440 Straubing 1 611 LB LechfeldmÃ ¼hle W. PlÃ ¶ssl Aichach 1725 01 16 600 Gersthofer StraÃ e 38 Postfach 410048 8900 Augsburg 41